IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


HAKIM ABDUS SALAAM,                    : No. 63 EM 2017
                                       :
                   Petitioner          :
                                       :
                                       :
            v.                         :
                                       :
                                       :
JUDGE LEON TUCKER FIRST JUDICIAL       :
DISTRICT OF PENNSYLVANIA               :
PHILADELPHIA COURT OF COMMON           :
PLEAS, WELLS FARGO HOME                :
MORTGAGE, PHELAN HALLINAN              :
DIAMOND AND JONES, MARK                :
PFEIFFER ET. AL,                       :
                                       :
                   Respondents         :


                                  ORDER



PER CURIAM

      AND NOW, this 26th day of May, 2017, the Emergency Petition for Writ of

Prohibition is hereby DENIED.